          Case 2:19-cv-04720-JAT Document 29 Filed 08/06/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Cherie Harbaugh,                                  No. CV-19-04720-PHX-JAT
10                   Plaintiff,                         ORDER
11    v.
12    Pacific Capital Enterprises LLC, et al.,
13                   Defendants.
14
15           On June 22, 2020, this Court denied Plaintiff Cherie Harbaugh’s (“Plaintiff”)
16   second motion for default judgment and gave her 14 days to file an amended motion curing
17   the defects identified therein. (Doc. 28 at 7). Plaintiff has not complied with that order. On
18   its own motion, the Court will now dismiss this action in accordance with Federal Rule of
19   Civil Procedure (“Rule”) 41(b).
20   I.      BACKGROUND
21           Plaintiff filed a complaint in this Court on July 15, 2019, bringing claims under the
22   Federal Labor Standards Act of 1938 (“FLSA”), Arizona’s wage statute, and common-law
23   claims for breach of contract, violation of the implied covenant of good faith and fair
24   dealing, and unjust enrichment. (Doc. 24 at 1–2). The complaint made general allegations
25   that her employers, Pacific Capital Enterprises, LLC, Superior Diamond Management,
26   LLC, Michael Barry Eckerman, and Tonya Eckerman (“Defendants”) did not pay “her
27   earned wages including her earned overtime pay and minimum wage.” (Doc. 1 at 4). She
28   also generally alleged that Defendants did not keep adequate records of her hours. (Id. at
       Case 2:19-cv-04720-JAT Document 29 Filed 08/06/20 Page 2 of 4



 1   5). None of the Defendants answered Plaintiff’s complaint, and the Clerk of the Court
 2   entered default on January 8, 2020. (Doc. 17).
 3          Plaintiff then moved for entry of default judgment. (Doc. 19). After considering the
 4   factors laid out in Eitel v. McCool, 782 F.2d 1470–72 (9th Cir. 1986), however, the Court
 5   was unable to grant this motion. (Doc. 24 at 7). In particular, the Court found that Plaintiff’s
 6   general allegations had failed to state a FLSA claim or a state-law wage claim under
 7   Landers v. Quality Communications, Inc., 771 F.3d 638, 644–45 (9th Cir. 2014). (Doc. 24
 8   at 2–5). Thus, the Court could not conclude that Plaintiff had a meritorious claim. (Id. at
 9   5). Furthermore, Plaintiff’s only real evidence of damages was her lawyer’s affidavit that
10   stated her FLSA claim “includes” 29 hours of unpaid overtime. (Doc. 19-1 at 2). Because
11   Plaintiff had not specified the amount of hours for which she had not been compensated,
12   the Court could not conclude the sum of money at stake was reasonable in relation to
13   Defendants’ conduct. (Doc. 24 at 5–6). Given these conclusions, the Court denied
14   Plaintiff’s default judgment motion without prejudice to re-filing another motion for
15   default judgment that cured the deficiencies the Court had identified. (Id. at 7).
16          Three days later, Plaintiff did so. (Doc. 25). In her second motion, Plaintiff increased
17   her requested damages, alleging for the first time that Defendants had not compensated her
18   for 180 hours of overtime. (Doc. 25-1 at 2). Plaintiff’s overtime claim was not the only
19   thing that increased in her second motion—her state-law wage claim had increased by
20   $6,376.77. (Id. at 3). To support this increase in requested damages, Plaintiff submitted an
21   affidavit and two spreadsheets purporting to chart her unpaid hours. (Doc. 25-2). As the
22   Court explained in its prior order, “[w]hen the relevant numbers of each spreadsheet [were]
23   added together, the sum of each [was] different and neither [was] 180.” (Doc. 28 at 3).
24   Given these inconsistencies, the same problems identified in the Court’s earlier order
25   continued to afflict Plaintiff’s second motion for default judgment. (Id. at 4). Moreover,
26   the information provided in that affidavit indicated that Plaintiff was possibly an exempt
27   salaried employee under the FLSA. (Id. at 6–7). Accordingly, the Court again denied
28   Plaintiff’s motion for default judgment without prejudice, giving her 14 days to refile


                                                  -2-
       Case 2:19-cv-04720-JAT Document 29 Filed 08/06/20 Page 3 of 4



 1   another motion for default judgment and even providing her with a list of items that could
 2   cure the deficiencies of both motions. (Id. at 7). Since that time, however, Plaintiff has not
 3   acted.
 4   II.      RULE 41(b)
 5            Rule 41(b) recognizes courts’ inherent authority to dismiss when a party fails to
 6   comply with court orders. See Link v. Wabash Ry., 370 U.S. 626, 629–30 (1962). Although
 7   a court need not make explicit findings, it must consider these factors before dismissing:
 8   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
 9   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
10   disposition of cases on their merits; and (5) the availability of less drastic alternatives.”
11   Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (first quoting Thompson v.
12   Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986); and then citing Henderson v. Duncan, 779
13   F.2d 1421, 1423–24 (9th Cir. 1986)). “The first two of these factors favor the imposition
14   of sanctions in most cases, while the fourth cuts against a default or dismissal sanction.
15   Thus[,] the key factors are prejudice and availability of lesser sanctions.” Wanderer v.
16   Johnston, 910 F.2d 652, 656 (9th Cir. 1990).
17            On balance, these factors weigh in favor of dismissal here. The first two factors
18   weigh especially strongly in favor of dismissal because the Court has already expended
19   judicial resources on two deficient motions for default judgment. Plaintiff’s repeated
20   failure to provide the Court with accurate, consistent, and trustworthy information caused
21   the Court to spend unnecessary time on her case that could have been spent on other
22   matters. Since default has been entered, the prejudice to Defendants if the Court does not
23   dismiss may not appear overwhelming at first blush. Nonetheless, as the Court has
24   previously noted, Plaintiff’s increasing damages requests in her successive default
25   judgment motions implicate the kind of fairness problems that Rule 54(c) was meant to
26   avoid. (Doc. 28 at 5) (“By prohibiting default judgments from ‘differ[ing] in kind . . . or
27   exceed[ing] in amount, what is demanded in the pleadings,’ Rule 54(c) means to provide a
28   defendant notice of the damages being sought against her so that she can make an informed


                                                 -3-
       Case 2:19-cv-04720-JAT Document 29 Filed 08/06/20 Page 4 of 4



 1   economic decision about whether to answer.”). A further (and perhaps still greater) request
 2   for damages would continue to implicate those same concerns. While the policy in favor
 3   of deciding cases on their merits always weighs against dismissal, the Court notes that
 4   Plaintiff has frustrated that policy in both of her previous motions for default judgment. In
 5   particular, the internally inconsistent affidavit filed with her second motion prevented the
 6   Court from concluding she had a meritorious claim.
 7          Realistically, only one less drastic sanction is available. With certain exceptions not
 8   applicable here, a Rule 41(b) “operates as an adjudication on the merits” unless the order
 9   of dismissal states otherwise. In the case at bar, a dismissal with prejudice would be unduly
10   harsh. Thus, this action will be dismissed without prejudice.
11   III.   CONCLUSION
12          For these reasons,
13          IT IS ORDERED that this action is DISMISSED WITHOUT PREJUDICE under
14   Federal Rule of Civil Procedure 41(b). The Clerk of the Court shall enter judgment
15   accordingly.
16          Dated this 6th day of August, 2020.
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
